EXHIBIT 99.6 Consolidated Financial Statements Response Biomedical Corporation (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with generally accepted accounting principles used in the United States of America (U.S. GAAP)) March 31, 2011 and 2010 (Restated November 7, 2011) Notice to Reader In accordance with subsection 4.3(3) of National Instrument 51‐102, management of the Company advises that the Company's auditors have not performed a review of these interim financial statements. 1 Response Biomedical Corporation CONSOLIDATED BALANCE SHEETS [See Note 1 - Basis of Presentation and Going Concern Uncertainty] (Unaudited - Expressed in Canadian dollars) (Prepared in accordance with U.S. GAAP [note 2]) March 31, December 31, $ $ Restated [note 4] Adjusted [note 2] Restated [note 4] ASSETS Current Cash Trade receivables, net Other receivables Inventories [note 6] Prepaid expenses and other Total current assets Long-term prepaid expenses Restricted investments [note 8[iii]] Property, plant and equipment Intangible assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable, accrued liabilities [note 7] Lease inducements - current portion [note 8] Repayable leasehold improvement allowance, current portion [note 8] Deferred revenue - current portion [note 9] Total current liabilities Lease inducements [note 8] Repayable leasehold improvement allowance [note 8] Deferred revenue [note 9] Commitments and contingencies [note 12 and 17] Shareholders’ equity Share capital [note 10[b]] Contributed surplus [note 10[b]] Deficit ) ) Total shareholders’ equity See accompanying notes On behalf of the Board: /s/ Peter A. Thompson /s/ Lewis J. Shuster Dr. Peter A. Thompson (Director)
